Citation Nr: 1544792	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-47 104A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for post-traumatic stress disorder.

2.  Entitlement to a total disability based on individual unemployability due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	J. Robert Surface, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In light of the Veteran's contentions that his PTSD renders him unemployable, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal his PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, the preponderance of the evidence shows that the Veteran's PTSD does not more nearly approximate productive of disability analogous to total occupational and social impairment.

2.  It is reasonably shown that the Veteran's PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, and no higher, for PTSD, have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).
 
 2. The criteria for entitlement to TDIU are met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2015).  A standard September 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA records, and private medical records have also been obtained.

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in August 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

In October 2012, VA provided the Veteran with a PTSD Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's PTSD and the impact to the Veteran's daily activities.  The PTSD DBQ, and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a mental status examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.
 
Legal Criteria Increased Rating PTSD

The Veteran seeks a rating for his PTSD in excess of 50 percent.  The Veteran filed his claim for increase in August 2009, and the Board will review the relevant evidence of record required.  

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

Under Diagnostic Code 9411, the criteria for a 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436  (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).


Factual Background

In a statement from the Veteran in August 2009, he stated that his PTSD prevents him from being physically intimate with his wife, and that he had no sexual desire.  The Veteran also complained of sleep problems, and that he was unable to sleep more than four hours a night.  He stated that most of his medications leave him drowsy which created a problem with his job performance.  He also stated that he felt constantly on edge and has no patience with co-workers   The Veteran stated that he was referred to counseling for stress/anger management, and that he was currently undergoing counseling treatment.  The Veteran stated that due to his emotional issues finding new employment would be impossible.  

Evidence was submitted on the Veteran's behalf by the human resource manager at the Veteran's place of employment in September 2009.  The co-worker stated that in the last few months she noticed that the Veteran was not as friendly, did not have a positive attitude, and was quickly frustrated.  The letter also indicated that the Veteran had overlooked discipline issues, and avoided unnecessary confrontations with co-workers.  She also stated that she was concerned about the Veteran being constantly tired, and depressed; she also felt that he would be unable to handles any worsening of work related stress.  Another co-worker of the Veteran's reported in September 2009, that the Veteran lacked attention to detail, and that his mind was preoccupied.  The co-worker concluded that he noticed that the amount of stress and workload the Veteran could handle had diminished.  

In September 2009 the Veteran underwent a VA PTSD examination.  The examiner reviewed the claims file, and the Veteran's history of presenting problem.  The Veteran reported that his employer was going through layoffs, which caused him increased stress, and affected his job performance.  The Veteran reported difficulty with co-workers, decreased level of concentration, and decreased efficiency in completing job tasks.  The Veteran relayed his continued sleep problems, that he can only sleep three to four hours a night, and that he experiences nightmares three or four times a month.  The Veteran also reported sporadic flash-backs and intrusive thoughts to trauma.  The Veteran reported continued difficulty with hypervigilance, exaggerated startle response, difficulty with loud noise, and difficulty in crowds. The Veteran reported having problems with anger, irritability, and depressed mood.  He reported feeling hopeless at times with decreased energy and appetite.  The Veteran also stated that he did not have a relationship with his siblings, and had diminished socialization overall.  The Veteran reported that he is adequately able to complete his activities of daily living, including basic hygiene tasks, driving, cooking, and cleaning.  A mental status examination showed that the Veteran was alert and oriented, had normal speech, no overt symptoms of psychosis, denied suicide attempts, and denied suicidal or homicidal ideation.  The Veteran exhibited mild difficulty with memory.  The Veteran was assigned a GAF of 50.  The examiner concluded that the Veteran suffered from moderate to severe impairment in functioning due to symptoms of PTSD with moderate to severe impairment in social functioning, and moderate to severe impairment in occupational functioning.

A private medical report from October 2009 from J.C.S., M.Div., LPC, LMFT is associated with the record.  She reported that the Veteran only sleeps two nights a week, has nearly constant intrusive memories, anxiety, irritability, hostility, and anger.  The Veteran also relayed suicidal thoughts but no plans.  The private report concluded that the Veteran's symptoms are worsening due to the fact that he has more free time, and is less busy as he ages.  

In November 2010 the Veteran underwent a PTSD examination.  The examiner reviewed the Veteran's past medical history, and PTSD treatment and counseling.  The Veteran reported near panic attack-like symptoms, and flashbacks four or five times a week.  The Veteran denied physical violent behavior.  The Veteran reported that he had two friends.  The Veteran reported feelings of hopelessness and suicidal thoughts.  The Veteran reported that he had no hobbies or activities outside of work, and denied membership to any organizations or churches.  All other symptoms remained fairly consistent with the prior examination.  

The Veteran was assessed with a GAF of 52.  In conclusion, the examiner determined that "overall there has been some remission of symptoms due to treatment.  The Veteran is currently presenting with moderate impairment in functioning due to PTSD with moderate impairment in social and occupational functioning with an overall level of moderate impairment in functioning due to his symptoms of PTSD. 

In September 2012 the Veteran underwent a PTSD DBQ.  The examiner assessed the Veteran with a GAF of 48.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran reported that he and his wife recently retired which was causing some problems in their relationship.  The Veteran reported being isolated and withdrawn from others, and that he experiences night sweats. All other symptoms remained fairly consistent with the prior examinations.  In an addendum opinion the examiner concluded that the Veteran's:

symptoms interfered with his work performance [and] it does not appear that they preclude him from his ability to obtain and maintain substantially gainful employment.  In combination with other conditions such as physical conditions this may be the case.  However, based on PTSD alone he does not meet the criteria for individual unemployability.  

A December 2013 report from the Vet Center is of record.  The letter stated that the Veteran suffered from anger, stress, diminished interest in significant activities, isolation, had a loss of social life, anxiety, sleep disturbances, problems with concentration, avoidance, short and long term memory impairment, daily panic attacks, and poor impulse control.  The Veteran also exhibited depression and symptoms such as occasional crying spells, difficulty sleeping, erratic appetite, and suicidal ideation with no plans.  The clinical social worker concluded that the Veteran no longer possessed the necessary skill set to get or keep employment, and that without regard to other factors the Veteran's overall ability to function normally is totally and permanently impaired due to PTSD.    

The Veteran testified at a travel Board hearing.  The Veteran stated that his last date of employment was December 2010.  The Veteran stated that he worked as a production supervisor for an automobile part manufacturing company.  The Veteran stated that his PTSD caused him to have a temper at work, and required him to attend anger management sessions.  The Veteran reported that with increased idle time after retirement, his symptoms began to worsen.  The Veteran stated that he does not have a lot of friends, does not have any hobbies, has overall feelings of isolation, is irritable, is paranoid about being out in public, is constantly on alert, does not like enclosed places, certain noises can make him jumpy,  and he suffers from irritability.  The Veteran reported that he can go to church, so long as he sits in the back of the room.  The Veteran stated that he did experience some suicidal issues.  The Veteran relayed that he attends Vet Center counseling fairly regularly.  The Veteran stated that he applied for a couple of jobs but was unsuccessful.  The Veteran stated that he re received a junior college degree in business management.

Analysis

Based on the evidence of record, the Veteran has suffered from occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms throughout the entire appeal period in question.  While the Veteran at times has stated and denied active attempts of suicide, it is clear that the Veteran exhibits suicide ideation.  The Veteran's PTSD also manifests itself with forgetfulness and memory loss.  The Veteran suffers from near constant anger, anxiety, and irritability.  The Veteran has also reported panic attacks, and that he has little contact or relationships with individuals outside his family.  When the Veteran was working, his PTSD made dealing with stressful situations very difficult.  The Veteran stated that he has no hobbies and is not motivated for any activities or events.  Thus, the Veteran's PTSD is chronic and severe, and impairs the Veteran's social activity, occupational ability, thinking, and mood.  The Veteran's symptoms of PTSD warrant a 70 percent disability rating for PTSD.

The Board finds that, throughout the appeal, a 100 percent is not warranted at any time.  First, none of the symptoms characteristic of a 100 percent rating are present-gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Second, the Veteran's current symptoms are not of the same frequency, nature, or duration as those that warrant a 100 percent rating.  Specifically, while the Veteran's alertness, chronic sleep impairment, difficulty establishing relationships, depressed mood, and suicidal ideation result in severe functional impairment, he is still able to take care of himself, and maintain relationships with his family, some friends, and medical providers.  Additionally, he has neither caused harm to himself or others, nor voiced any plan or intent to do so.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has not productive of total occupational and social impairment.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.

Extraschedular Consideration

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty establishing relationships, and suicidal ideation.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's PTSD.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record. In this case, the issue of unemployability is raised by the Veteran.  The Veteran submitted an Application For Increased Compensation Based on Unemployability, multiple times during the appeal period.  Additionally, the Veteran stated that he was not employed due to his PTSD symptoms at his August 2015 travel Board hearing.  As noted above, VA examiners have found moderate to severe impairment to the Veteran based on his PTSD symptoms, and the Vet Center in December 2013 determined that the Veteran's overall ability to function normally is totally and permanently impaired due to PTSD.  Thus, Based on the evidence in its entirety, and resolving the benefit of the doubt in the Veteran's favor, TDIU is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating, but no higher for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


